[LETTERHEAD OF OMNICARE, INC.] VIA EDGAR June 16, 2010 Mr. Jeffrey P. Riedler Assistant Director United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 4720 Washington, D.C. 20549 Re: Omnicare, Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Definitive Proxy on Schedule 14A filed April 22, 2010 File No. 001-08269 Dear Mr. Riedler: As our counsel advised a member of the Staff by telephone, given the travel schedules of various individuals, in order to respond appropriately to the Staff's comment letter dated June 3, 2010, Omnicare, Inc. will require additional time to complete its response to that letter.We are planning to submit our response on or before July 1, 2010. If you have any questions regarding the foregoing, please call the undersigned at (859) 392-9068.Thank you for your cooperation in this matter. Very truly yours, /s/ John L.Workman John L. Workman Executive Vice President and Chief Financial Officer Omnicare, Inc.
